DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.  The abstract is objected to, since it exceeds 150 words in total length.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “centre of mass” and the “centre of buoyancy” (as recited in claims 4-6 and 23-25); the “data connection” element and associated locations and/or being housed within the support member; the measurement modules being spaced apart from one another radially around the support member (as recited in instant dependent claim 10) and the temperature and pressure sensors and accelerometer (as recited in instant dependent claims 11-13 and 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner strongly suggests the Applicant perform a thorough review of all claimed subject matter/elements and ensure there are no other drawing objections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Instant dependent claim 14 recites in part: “the data processing unit is configured to use the density profile to indicate the vertical level of each fluid layer within the fluid column.”  The instant disclosure fails to disclose the data processing of the determined density profile to thus further calculate/determine the fluid level from the density profile.  There is no disclosure of the mathematical relationships, or other details regarding this determination, therefore an undue amount of experimentation is required for one of ordinary skill in the art to perform the limitations recited in instant dependent claim 14.  Instant independent claim 20 recites in part: “at least one measurement module” and also states in the preamble “An apparatus for determining….a density profile” as well as “generate a…..density profile of the fluid column.”   The instant disclosure fails to enable one of ordinary skill in the art to determine a “density profile” based on measurement data provided by a single or only one measurement module.  A “density profile” in regards to the fluid column must consist of a minimum of two (typically more or a plurality of) density values along the height of the fluid column, thus would require at least two or more measurement modules.  The instant disclosure fails to enable one of ordinary skill in the art to determine a “density profile” from only one or a single measurement module (i.e. “at least one measurement module.”).  Claims 21-28 are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "each fluid layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
The term “about” in claims 4 and 32 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the “metes and bounds” of the term “about” in regards to the location of the center of gravity of the displacer.
Furthermore, in regards to claims 4-6 and 23-25, it is unclear as to what exactly the limitation “coincident” is defined as, in regards to the “centre of mass” and the “centre of gravity,” since the instant Figures fail to disclose these points/locations in regards to the displacer and support arm.  It appears to be some type of axial arrangement of the two “centres,” however, it remains unclear, rendering the claims indefinite

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 16-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2190500A to Hargreaves and Applicant’s admitted prior art (hereinafter AAPA) stated in the BACKGROUND of the instant filed specification.  Hargreaves discloses (see entire reference) an apparatus having the structural elements and methods for determining a vertical level or density profile of a fluid column including at least two different liquids or a multi-layered fluid column (as recited in instant dependent claim 19) including at least one liquid with a varying solid content (i.e. both of varying density aspects/layers along the length of the fluid column) having a support member (1); a plurality (thus at least one) measurement modules (22, 23, 20 and 2, 4, 5) spaced apart, and supported along, the support member for form an array of measurement modules; wherein each measurement module includes: a support arm (20, 5) mounted to the support member and extending outwardly from the support member; a displacer/float (22, 2) carried on the support arm; and a force measurement device (silicon strain gauge) configured to measure a force (strain measured is directly proportional to force applied) attributable to a mass of the displacer mediated by a buoyancy of the displacer in the fluid column; wherein the plurality of measurement modules have a data connection (7) to a data processing unit/electronics (25, 6) for transmitting measurement data from the plurality of measurement modules to the data processing unit/electronics; wherein the data processing unit/electronics are configured to process the measurement data from the plurality of measurement modules and generate a level or density profile of the fluid column (as recited in instant independent claims 1 and 20) thus inherently capable of meeting all the method steps/limitations recited in instant dependent claims 18, 19 and 28); wherein the displacer is mounted at or about its centre of gravity (see Figures) (as recited in instant dependents claim 4 and 23); wherein the support arm extends between the centre of buoyancy of the displacer and the support member (as recited in instant dependent claims 5 and 24); wherein the displacer is configured such that its centre of buoyancy and its centre of mass are coincident (see Fig. 3) (as recited in instant dependent claims 6 and 25);  wherein the force measurement device is an elongate load cell (see Fig. 7), wherein a first end of the elongate load cell is mounted to the support arm and a second end of the elongate is mounted to the displacer (see Figures) (as recited in instant dependent claim 7); wherein the support member is an elongate vertical support member (see Figs.) (as recited in instant dependent claim 16); wherein the apparatus can inherently be employed, in combination, in a system which includes an oil/water separator vessel, or any other type of vessel that contains a multi-layered/stratified fluid to determine the level and/or density, with the apparatus disposed in the oil/water separation vessel (as recited in instant dependent claim 17).
Hargreaves discloses an apparatus having all the structural elements capable of performing all the functionality and associated claimed methodology recited in the aforementioned claims, especially in regards to determining a liquid level in any type of liquid column, including a plurality of liquids (note: independent claims and most dependent claims do not require the plurality of liquids to be of differing densities, i.e. the fluid column having separated and distinct multi-layered/stratified fluids due to their different densities, and, as such, the plurality of liquids can comprise a homogenous mixture of liquids of similar/identical densities.  Furthermore, independent claims and most dependent claims are written in the alternative, that is, either determining density profile or a vertical level.  As such, the apparatus and methodology disclosed by Hargreaves clearly meets the limitations regarding determining a vertical level.   However, as per AAPA, it is well known to those of ordinary skill in the art as of the effective filing date that level and density measurement systems, to determine level and/or density of a material in a vessel, or other defined volume, are well known.  AAPA cites the Hargreaves prior art reference and another references as evidence that it is known to those of ordinary skill in the art as of the effective filing date employing floats/displacers as means for measuring the level or density of a liquid (using at least two vertically separated force/pressure sensors), and it is known to provide systems comprising a plurality of floats/displacers at different heights so that a progressive liquid level can be determined. As such, the alternative aspects of determining a density profile recited in the claims is known and obvious to employ the disclosure of Hargreaves, and AAPA.
In specific regards to instant dependent claims 2, 3, 8, 21 and 22, Hargreaves further discloses that the displacer/float is mounted to the support arm via the force measurement device, and wherein each displacer/float is fixed/attached to the force measurement device at a specific location (23) about the centre mass/buoyancy of the displacer/float. Hargreaves further discloses that the force measurement device may be housed with a plastics housing not only to prevent external damage but to completely seal the strain gauges of the force measurement device from the environment, and can be hermetically sealed from that environment, which is especially useful in a corrosive environment (see page 2, line 125 to page 3, line 5).   Although Hargreaves does not explicitly disclose the force measurement device is contained and sealed within the displacer or the data connection from the plurality of measurement modules to the data processing unit passes along, and is housed within the support member (as recited in instant dependent claims 2, 3, 8, 21, 22), it would have been obvious to one having ordinary skill the art as of the effective filing date to modify the apparatus of Hargreaves to seal the force measurement device within the displacer/float and have the data connection pass along and housed within the support member, to provide protection for the force measurement device against the environment, or in any other manner to protect the force measurement device.
Claim(s) 9-15, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2190500A to Hargreaves and AAPA, as applied to claims 1 and 20, and in further view of U.S. 2018/0223658 to Jamison et al.  Hargreaves and AAPA disclose an apparatus and method meeting all of the limitations cited previously.   Hargreaves and AAPA do not explicitly disclose that at least one of the displacers is configured to have a different buoyancy to at least one of the other displacers (as recited in instant dependent claim 9); wherein the measurement modules are spaced apart from one another radially around the support member (as recited in instant dependent claim 10); further including one or more temperature sensors (as recited in instant dependent claim 11); further including one or more pressure sensors (as recited in instant dependent claim 12); further including on or more accelerometers (as recited in instant dependent claims 13 and 26); wherein the data processing unit is configured to use the density profile to indicate the vertical level of each fluid layer within the fluid column (as recited in instant dependent claim 14); wherein the displacers have a mean density in the ranges recited in in instant dependent claims 15 and 27).  
In specific regards to instant dependent claims 9, 10, 15 and 27), one of ordinary skill in the art as of the effective filing date would choose appropriate displacers and modify the volumes of the displacers in any desired values/ranges, based on the density of the liquid in the fluid column to be measured, and or mixtures/levels of different fluids making up the fluid column, since the each liquid’s density will dictate the appropriate associated resulting buoyancy of the displacer, and thus provide the necessary measurable predetermine force(s) applied to the force measurement device.  A liquid of high density would require a smaller overall volume of the displacer to render the appropriate force to be measured, while a liquid of low density, would require a greater overall volume of the displacer to render the appropriate force to be measured.  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to vary the buoyancy of at least one of the displacers, or employ the mean density ranges recited in in instant dependent claims 9, 15 and 27 based on the liquid(s) densities within the fluid column.  As to instant dependent claim 10, Hargreaves apparatus meets the broad limitations of claim 10, since, although Hargreaves appears to only depict that the spaced apart measurement modules are vertically aligned relative to the support member, they are inherently “radially around” the support member.  Furthermore, Hargreaves places no limitations on the locations and/or placement of the displacers/floats, and thus it would have been obvious to one having ordinary skill in the art to locate the displacers/floats about (radially or otherwise) the support member in any desired manner to determine the appropriate fluid level/density profile of the fluid column, based on required/desired resolution of the resulting level and density measurements.
Jamison et al. disclose a system and method for measuring characteristics of a fluid in a fluid column/reservoir (see entire reference) where temperature compensation (which inherently includes a temperature sensor (see para 0019, thus meeting limitations recited in instant dependent claim 11) is required for pressure/force measurement sensors (206A-I, 212A-N, 306, 350) (thus meeting further inclusion of pressure sensors associated with the force measurement device, as recited in instant dependent claim 12), in measuring a density profile to determine a  liquid level within the fluid column/reservoir (see paras 0001, 0002, 0026, 0039, 0044) (as recited in instant dependent claim 14).  It would have been obvious to one having ordinary skill in the art as of the effective filing ate to modify the apparatus and method disclosed by Hargreaves and AAPA, employing the teachings of Jamison et al., to provide further temperature and pressure measurements, as well as determining a level from the determined density profile, thus providing an apparatus and method, by further determination of weight, density, settling, any circulation within the fluid column (see para 0003).  Lastly, in specific regards to instant dependent claims 13 and 26, the employment/addition of an accelerometer is well within the ordinary skill level as of the effective filing date, to provide indications of the fluid column/reservoir movement (for example, if the fluid column/reservoir is mounted on a moving vehicle) that would cause the liquid in the fluid column to oscillate/fluctuate, thus potentially giving false readings of levels and/or density profiles, so that the measurements can be performed when the fluid column/reservoir is not moving/at rest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861